Lumpkin, C. J.
Benjamin Brookin, somewhat advanced in life, married a woman much younger than himself, and, shortly after his marriage, made a settlement upon his wife, in' terms of the deed set forth in the Reporter’s statement of facts. The husband shortly thereafter died. His heirs at law have filed their bill, suggesting that the widow of their father is squandering the property mentioned in the deed of settlement, and asking the aid of a Court of Chancery to prevent this waste, and to take the necessary steps to secure this property, so as to have it forthcoming for them at the death of their step-mother, maintaining that she has only a life *46estate in the property, and that then they take it as remaindermen or reversioners.
Is the right of the complainants well founded ? This depends, of course, upon the proper construction of the instrument executed by Benjamin Brookin.
Under any interpretation of it, these parties have no certain interest in the property which would entitle them to interfere. It is conceded that Mrs. Brookin has syi estate for life, with power of disposing of the property by will; and we think it quite clear that she is unrestricted as to the obj ects of her testamentary bond. She might will the property to entire strangers, and dying without will, are further of the opinion that these complainants have no right to the property.
The husband “ gives, conveys, and settles ” the property upon the wife “ with this sole restriction,” “ that he is to remain on the land during his life time, and to enjoy, with her, the furniture and stock,” and that is the whole of it. Where, then, is this reversion which the children set up a claim to ? The deed goes on to recite, “ That all and singular, the aforesaid property to be and remain the sole and separate property of the wife during her natural life, free from the debts, coir tracts, and liabilities of myself or any future husband she may have.” That is, that during the present marriage of my wife with me, or any other that she may contract with another husband after my death, she is to have a separate estate during his life in said property ; and then at her death, the power of disposing of it by will.
If Mrs. Brookin dies without disposing of the property by will, it goes to her heirs at law; but in no possible contingency can her husband’s heirs set up any claim, because the father, through whom only they could claim, conveys away the property, with the sole reservation, that he be permitted to enjoy the joint use with her in the stock and household furniture.
Let the judgment of the Court below be affirmed.